 Case 1:19-cv-00240-RBK-JS Document 14 Filed 04/10/19 Page 1 of 3 PageID: 43




Michael A. Siddons
Attorney ID #017592008
The Law Firm of Michael Alan Siddons, Esquire
230 N. Monroe Street
PO Box 403
Media, PA 19063
Tel: 484-614-6546
msiddons@siddonslaw.com
Attorney for Plaintiff



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                  TRENTON VICINAGE

                                              :

CAROL DEPINTO          ,                      :

               Plaintiff,                     :        Civil Case No.: 2:19-cv-240

vs.                                           :

AMERICAN WATER WORKS                          :
COMPANY, INC.
                                              :

               Defendant.                     :

                                              :


                                  NOTICE OF SETTLEMENT

       Plaintiff, CAROL DEPINTO, (“Plaintiff”), through her attorney, The Law Firm of Michael

Alan Siddons, Esquire, informs this Honorable Court that the Parties have reached a settlement in

this case. Plaintiff anticipates dismissing this case, with prejudice, within 30 days.


DATED: April 10, 2019
Case 1:19-cv-00240-RBK-JS Document 14 Filed 04/10/19 Page 2 of 3 PageID: 44




                             Respectfully submitted,


                      By: /s/ Michael A. Siddons
                             Michael A. Siddons
                             Attorney for Plaintiff
 Case 1:19-cv-00240-RBK-JS Document 14 Filed 04/10/19 Page 3 of 3 PageID: 45




                                CERTIFICATE OF SERVICE

        On April 10, 2019, I electronically filed the Notice of Settlement with the Clerk of the U.S.
District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement to
Defense Counsel, Daniel Brewer, at daniel.brewer@dbr.com.

                               By: /s/ Michael A. Siddons
                                      Michael A. Siddons
